     Case 2:16-md-02740-JTM-MBN Document 12401 Filed 04/07/21 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                      )     MDL No. 16-2740
PRODUCTS LIABILITY                               )
LITIGATION                                       )     SECTION: “H” (5)
                                                 )
This document relates to:                        )
Elizabeth Kahn, 16-17039                         )

                               ORDER AND REASONS

         Before the Court are Defendants’ Motion to Exclude Testimony of Dr.
Antonella Tosti (Doc. 11377) (“Motion to Exclude”) and Defendants’ Motion for
Summary Judgment on Specific Causation (Doc. 11378) (“Motion for Summary
Judgment”). The Court held oral argument on the Motions on December 14,
2020. For the following reasons, the Motions are DENIED.


                                    BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical        companies      that   manufactured      and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Among these
companies are Defendants sanofi-aventis U.S. LLC and Sanofi U.S. Services
Inc. (collectively, “Sanofi” or “Defendants”). Plaintiffs allege that the drug
caused permanent alopecia—in other words, permanent hair loss. Plaintiffs
bring claims of failure to warn, negligent misrepresentation, fraudulent
misrepresentation, and more. The first bellwether trial was held in September
2019, and the second trial is set for 2021. 2



1   Docetaxel is the generic version of Taxotere.
2   The second trial was continued due to the COVID-19 pandemic.
     Case 2:16-md-02740-JTM-MBN Document 12401 Filed 04/07/21 Page 2 of 14




          Plaintiff Elizabeth Kahn, the second bellwether plaintiff, was diagnosed
with breast cancer in 2008. As part of her treatment, she participated in a
clinical trial and underwent three phases of chemotherapy, during which she
received Taxotere,         Avastin, Xeloda,     Adriamycin, and Cytoxan. After
chemotherapy, she took Tamoxifen, a hormone therapy, for nine years.
          Kahn plans to call Dr. Antonella Tosti as an expert witness at trial to
testify on specific causation. Dr. Tosti is a dermatologist who treats women
suffering from hair loss disorders. In the Motion to Exclude, Sanofi argues that
Dr. Tosti’s testimony is unreliable. In the Motion for Summary Judgment,
Sanofi raises similar arguments and avers that Plaintiff fails to carry her
burden on specific causation, warranting summary judgment in Sanofi’s favor.
Plaintiff Kahn opposes Sanofi’s Motions.


                                 LEGAL STANDARDS

I.        Evidentiary Standards
          The admissibility of expert testimony is governed by Federal Rule of
Evidence 702, which provides as follows:
          A witness who is qualified as an expert by knowledge, skill,
          experience, training, or education may testify in the form of an
          opinion or otherwise if:
                 (a) the expert’s scientific, technical, or other specialized
                 knowledge will help the trier of fact to understand the
                 evidence or to determine a fact in issue;
                 (b) the testimony is based on sufficient facts or data;
                 (c) the testimony is the product of reliable principles and
                 methods; and
                 (d) the expert has reliably applied the principles and
                 methods to the facts of the case. 3


3   FED . R. EVID . 702.
                                            2
    Case 2:16-md-02740-JTM-MBN Document 12401 Filed 04/07/21 Page 3 of 14




       The current version of Rule 702 reflects the Supreme Court’s decisions
in Daubert v. Merrell Dow Pharms., Inc. 4 and Kumho Tire Co. v. Carmichael. 5
The threshold inquiry in determining whether an individual may offer expert
testimony under Rule 702 is whether the individual has the requisite
qualifications. 6 After defining the permissible scope of the expert’s testimony,
a court next assesses whether the opinions are reliable and relevant. 7 As the
“gatekeeper” of expert testimony, the trial court enjoys broad discretion in
determining admissibility. 8
       First, to assess reliability, a court considers whether the reasoning or
methodology underlying the expert’s testimony is valid. 9 The party offering the
testimony bears the burden of establishing its reliability by a preponderance
of the evidence. 10 Courts should exclude testimony based merely on subjective
belief or unsupported speculation. 11 Courts must, however, give proper
deference to the traditional adversary system and the role of the jury within
that system. 12 “Vigorous cross-examination, presentation of contrary evidence,
and careful instruction on the burden of proof are the traditional and
appropriate means of attacking shaky but admissible evidence.”                             13   After
assessing reliability, a court evaluates relevance. 14 In doing so, a court must



4 509 U.S. 579 (1993).
5 526 U.S. 137 (1999).
6 Wagoner v. Exxon Mobil Corp., 813 F. Supp. 2d 771, 799 (E.D. La. 2011). See also Wilson v.

  Woods, 163 F.3d 935, 937 (5th Cir. 1999) (“A district court should refuse to allow an expert
  witness to testify if it finds that the witness is not qualified to testify in a particular field or
  on a given subject.”).
7 See United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010). See also Wellogix, Inc. v.

  Accenture, L.L.P., 716 F.3d 867, 881–82 (5th Cir. 2013).
8 Wellogix, 716 F.3d at 881.
9 See Daubert, 509 U.S. at 592–93.
10 See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998).
11 See Daubert, 509 U.S. at 590.
12 See id. at 596.
13 Id.
14 Burst v. Shell Oil Co., 120 F. Supp. 3d 547, 551 (E.D. La. June 9, 2015).

                                                  3
      Case 2:16-md-02740-JTM-MBN Document 12401 Filed 04/07/21 Page 4 of 14




determine whether the expert’s reasoning or methodology “fits” the facts of the
case and will thereby assist the trier of fact in understanding the evidence. 15
         Federal Rule of Evidence 703 further provides that an expert may offer
opinions based on otherwise inadmissible facts or data but only if (1) they are
of the kind reasonably relied upon by experts in the particular field; and (2)
the testimony’s probative value substantially outweighs its prejudicial effect. 16

II.      Summary Judgment Standard
         Summary judgment is appropriate “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits, if
any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” 17 A genuine issue
of fact exists only “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 18
         In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 19 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 20 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 21 “In response to a
properly supported motion for summary judgment, the non-movant must
identify specific evidence in the record and articulate the manner in which that

15 Id.
16 FED . R. EVID . 703.
17 Sherman v. Hallbauer, 455 F.2d 1236, 1241 (5th Cir. 1972).
18 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
19 Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 532 (5th Cir. 1997).
20 Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
21 Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).

                                               4
     Case 2:16-md-02740-JTM-MBN Document 12401 Filed 04/07/21 Page 5 of 14




evidence supports that party’s claim, and such evidence must be sufficient to
sustain a finding in favor of the non-movant on all issues as to which the non-
movant would bear the burden of proof at trial.” 22


                               LAW AND ANALYSIS

        In the Motion to Exclude, Sanofi raises two challenges to Dr. Tosti’s
testimony. Sanofi argues (1) that Dr. Tosti does not use a reliable methodology
to rule out androgenetic alopecia as the cause of Kahn’s hair loss; and (2) that
even if Dr. Tosti could rule out androgenetic alopecia, she does not use a
reliable methodology to rule out other chemotherapies as the cause of Kahn’s
hair loss. In the Motion for Summary Judgment, Sanofi argues that Dr. Tosti’s
failure to rule out other possible causes of Kahn’s alleged injury warrants
judgment in Sanofi’s favor. The Court will address each argument in turn.

     I. Methodology Regarding Androgenetic Alopecia
        In her report, Dr. Tosti explains that during her examination of Plaintiff
Kahn, she took two scalp biopsies. 23 She testified that biopsies are “a kind of
gold standard” because they offer “more possibilities to get the diagnosis.” 24
Plaintiff’s expert pathologist, Dr. Curtis Thompson, then examined the
biopsies    and produced       a dermatopathology         report,   which    Dr.    Tosti
considered. 25 He found that “Biopsy A” showed androgenetic alopecia and that
“Biopsy B” showed permanent chemotherapy-induced alopecia (“PCIA”). 26 At
his deposition, however, Dr. Thompson testified that he could not rule out


22 John v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.
  2004) (internal citations omitted).
23 Doc. 11377-6 at 20.
24 Doc. 11377-8 at 4.
25 See Doc. 11377-6 at 20.
26 The parties make clear that the terms “androgenetic alopecia” and “female pattern hair

   loss” refer to the same condition. See Doc. 11377-1 at 5 n.11; Doc. 11495 at 8.
                                                5
     Case 2:16-md-02740-JTM-MBN Document 12401 Filed 04/07/21 Page 6 of 14




androgenetic alopecia on Biopsy B. Similarly, Dr. Tosti testified that
androgenetic alopecia and PCIA are often “indistinguishable” under a
microscope and require a “clinicopathological correlation.” 27
        Sanofi takes issue with the fact that Dr. Tosti claims to agree with Dr.
Thompson yet at the same time indicates that the biopsy findings are
irrelevant given the difficulty in distinguishing between the presentation of
PCIA and androgenetic alopecia. Sanofi argues that either Dr. Thompson read
the pathology correctly and Kahn has androgenetic alopecia, or he read the
pathology incorrectly and she does not. Sanofi avers that Kahn “cannot simply
set aside Dr. Thompson’s conclusions in rendering her differential diagnosis.” 28
In addition, Sanofi avers that Tamoxifen, which Kahn took, can cause
androgenetic alopecia yet Dr. Tosti did not reliably rule out this possibility. In
response, Plaintiff argues that Dr. Tosti did rule out androgenetic alopecia
based on Kahn’s clinical history—specifically, the chronology of her hair loss.
        The Court rejects Sanofi’s argument. In his pathology report, Dr.
Thompson found that Biopsy B showed PCIA. 29 His conclusion, in fact, read as
follows: “Given the features diagnostic of permanent chemotherapy-induced
alopecia in Part B, the increased number of telogen bodies seen in Part A most
likely also represents permanent chemotherapy-induced alopecia.” 30 In her
report, Dr. Tosti agrees with this, writing that “Dr. Thompson confirms the
diagnosis of ‘Permanent Chemotherapy-Induced Alopecia.’” 31 Dr. Tosti, then,
does not “simply set aside” Dr. Thompson’s conclusions as Sanofi claims.
Instead, she appears to give the biopsies their due consideration.



27 Doc. 11377-8 at 8.
28 Doc. 11377-1 at 7.
29 Doc. 11377-11 at 3.
30 Id.
31 Doc. 11377-6 at 33.

                                        6
     Case 2:16-md-02740-JTM-MBN Document 12401 Filed 04/07/21 Page 7 of 14




         In addition to this, Dr. Tosti considers Kahn’s hair density, the timeline
of her hair loss, and the fact that she experienced thinning of her eyebrows and
eyelashes. 32 Dr. Tosti explains that these factors allow her to rule out
androgenetic alopecia as the cause of Kahn’s hair loss:
                Androgenetic alopecia involves the miniaturization of
                hairs, but, total follicular number is almost normal.
                Even if hair density might slightly decrease with
                ageing only 5.7% of women with FPHL [female pattern
                hair loss] after the age of 70 showed a reduction in
                follicle number (and this was not severe:
                approximately 18%).
                Ms. Kahn had normal hair density before
                chemotherapy. She lost her hair during chemotherapy,
                and it never regrew to normal density. She developed
                a severe alopecia in less than 1 year, whereas
                androgenetic alopecia takes place over the course of
                years.
                Thinning of eyebrows and eyelashes is not a feature of
                androgenetic alopecia.
                Endocrine therapy can cause androgenetic alopecia.
                Ms. Kahn was on Tamoxifen from April 2009 through
                April 2018. Ms. Kahn started taking Tamoxifen 6
                months after finishing chemotherapy. At that time,
                she had incomplete hair regrowth. She has now
                finished Tamoxifen therapy and did not experience
                any hair regrowth. Ms. Kahn reports that her hair
                today is the same as it was just before starting
                Tamoxifen. The chronology of her alopecia is not
                consistent with this diagnosis as patients with
                alopecia due to endocrine therapy have normal hair
                regrowth after chemotherapy and then develop
                progressive hair thinning several months after
                starting endocrine therapy. Ms. Kahn instead had
                incomplete hair regrowth with severe alopecia before

32   In discussing Kahn’s clinical history, Dr. Tosti notes that “[Kahn] lost her hair during
     chemotherapy and that she had incomplete hair regrowth after that with severe permanent
     alopecia involving not only the scalp hair but also eyebrows and eyelashes.” Id. at 20.
                                                 7
     Case 2:16-md-02740-JTM-MBN Document 12401 Filed 04/07/21 Page 8 of 14




              starting endocrine therapy. As stated above, PCIA can
              be misdiagnosed as androgenetic alopecia at clinical
              examination and at pathology, even though in PCIA
              there is often a reduction in the follicle number in
              addition to miniaturization. 33
Having reviewed Dr. Tosti’s report, the Court finds that Dr. Tosti considered
androgenetic alopecia in her differential diagnosis and reliably ruled out this
possibility. 34 The Court sees no reason to limit this testimony.
        In the Motion for Summary Judgment, Sanofi points to case law holding
that while a plaintiff may prove the cause of her injury through circumstantial
evidence, she must present expert evidence excluding every other reasonable
hypothesis with a fair amount of certainty. Sanofi emphasizes that Dr.
Thompson believed Biopsy A showed androgenetic alopecia, and Sanofi seizes
on the following testimony from Dr. Tosti:

              Q:     And at the same time, you would agree that you
                     can’t entirely rule out androgenetic alopecia
                     [i.e., female-pattern hair loss] for Ms. Kahn in
                     some degree, correct?
              A:     I think this is—well, it’s very unlikely, but I
                     cannot. 35
This testimony does not negate the analysis Dr. Tosti provided in her report.
In her report, Dr. Tosti soundly rules out androgenetic alopecia based on the
timing of Kahn’s hair loss and the thinning of her eyebrows and eyelashes,
which are not features of androgenetic alopecia. In the deposition excerpt


33 Id. at 32–33.
34  Sanofi notes that Kahn’s hairdresser testified that Kahn’s hair did regrow after
   chemotherapy and has become progressively thinner over the last nine years. Doc. 11377-
   1 at 9. Sanofi argues that Dr. Tosti ignored these facts. Id. Her failure to address this
   testimony in her report, however, does not render her differential diagnosis unreliable. Dr.
   Tosti offered support for her version of the facts, noting that Kahn herself reported that
   her hair today is the same as it was before taking Tamoxifen. To the extent there is
   conflicting evidence, Sanofi can challenge Dr. Tosti (and Plaintiff Kahn) on this at trial.
35 Doc. 11378-1 at 5.

                                               8
     Case 2:16-md-02740-JTM-MBN Document 12401 Filed 04/07/21 Page 9 of 14




above, Dr. Tosti is perhaps stating that, although unlikely, Kahn may have
some androgenetic alopecia in addition to her PCIA. Taken as a whole, Dr.
Tosti’s opinions offer a sufficient basis upon which the jury can find that Kahn
suffers from PCIA, with or without androgenetic alopecia. 36

     II. Methodology Regarding Other Chemotherapies
        Next, Sanofi argues that Dr. Tosti has failed to set forth a reliable
methodology for attributing Kahn’s alleged PCIA to Taxotere rather than any
of the other chemotherapy drugs that she took. According to Sanofi, Dr. Tosti
fails to tie her reasoning to the facts and circumstances of Kahn’s case and
instead assumes that Taxotere was the cause of her hair loss based on what
Dr. Tosti has seen in her practice and in the literature. In response, Plaintiff
does not dispute that Dr. Tosti relies on her experience and on the literature.
Plaintiff avers that Dr. Tosti clearly explained her basis for attributing Kahn’s
hair loss to Taxotere rather than Adriamycin or Cytoxan; she explained that
Adriamycin and Cytoxan are uncommonly associated with permanent
alopecia, whereas the evidence shows an increased risk of PCIA with Taxotere.
        Sanofi cites the case of Comardelle v. Pennsylvania General Insurance
Co., 76 F. Supp. 3d 628 (E.D. La. 2015) for the proposition that a “blanket
specific causation opinion [that] is not based on or tied to the specific facts and
circumstances of” the plaintiff is an unreliable “one-size-fits-all approach.” 37 In
Comardelle, the plaintiffs intended to call Dr. Samuel P. Hammar to opine that
a certain product was a substantial contributing factor to the development of



36 Sanofi argues that “even if the [Plaintiffs’ Steering Committee] were to argue that Ms.
   Kahn is suffering from hair loss caused by Tamoxifen and PCIA caused by Taxotere, it has
   advanced no mechanism that would allow the court or the jury to ascertain which portion
   of Ms. Kahn’s injury allegedly is Sanofi’s responsibility and which is not.” Doc. 11378-1 at
   6. Sanofi, however, fails to cite any law providing that Plaintiff is required to advance such
   a mechanism at this juncture.
37 Id. at 634.

                                                9
     Case 2:16-md-02740-JTM-MBN Document 12401 Filed 04/07/21 Page 10 of 14




the decedent’s mesothelioma. 38 The court, however, found that Dr. Hammar
had adopted the “every exposure” theory—the idea that “any exposure to
asbestos fibers whatsoever constitutes an underlying cause of injury to the
individual exposed.” 39 The court explained as follows:
               In his expert report, Dr. Hammar opines that “all
               asbestos fibers inhaled by an individual that reach the
               target organ have the potential to contribute to the
               development of lung cancer, mesothelioma, and other
               asbestos-related diseases.” At his deposition, he went
               further and opined that “all of the exposures that that
               individual had who developed mesothelioma, all of
               those would have contributed to cause his
               mesothelioma.” Accordingly, Dr. Hammar opines
               based on this “every exposure” theory that “if [the
               decedent] was exposed to asbestos . . . those exposures
               [would] have been a substantial contributing cause of
               his disease.” 40
Calling it a one-size-fits-all approach as Sanofi notes, the court stated that Dr.
Hammar’s       opinion        “elides   any   differences   or   nuances   of   duration,
concentration, exposure, and the properties of the fibers to which [the
decedent] may have been exposed.” 41
        Dr. Tosti is not offering a one-size-fits-all opinion as Sanofi avers. Dr.
Tosti is not assuming that because Plaintiff Kahn has permanent hair loss,
Taxotere must have caused it. Dr. Tosti conducted a differential diagnosis, and
in doing so, she considered and ruled out the possibility that Kahn had
permanent hair loss due to Tamoxifen, as previously discussed. Similarly, Dr.
Tosti considered and ruled out several other conditions, including scarring
alopecia, telogen effluvium, alopecia areata, and anagen effluvium. 42


38 Id. at 630.
39 Id. at 632.
40 Id. (citations omitted).
41 Id. at 634.
42 Doc. 11377-6 at 26–30.

                                              10
     Case 2:16-md-02740-JTM-MBN Document 12401 Filed 04/07/21 Page 11 of 14




        After ruling out these conditions and diagnosing Kahn with PCIA, Dr.
Tosti then resorted to her experience and the literature to isolate Taxotere
from the other chemotherapy drugs that Kahn took during treatment. She
noted that there are no case reports of PCIA from Xeloda or Avastin. 43 She
explained that Adriamycin and Cytoxan have been on the market since 1974
and 1959, yet the first cases of PCIA were described in 2001, when Taxotere
was introduced in combination chemotherapy regimens. 44 In addition to this,
Dr. Tosti relied on the work of Plaintiff’s other experts to isolate Taxotere from
other chemotherapy drugs. 45 Unlike the expert in Comardelle, Dr. Tosti
considers the facts of Kahn’s case and the properties of the chemotherapies to
which Kahn was exposed. The Court, therefore, will not exclude Dr. Tosti’s
testimony. Instead, Sanofi can raise challenges to her opinions before the jury.
        In the Motion for Summary Judgment, Sanofi argues that Dr. Tosti’s
testimony ruling out Adriamycin and Cytoxan is equivocal and cannot carry
Plaintiff’s burden of proof on specific causation. Sanofi highlights this
testimony from Dr. Tosti’s deposition:
              Q:        So you do believe that the other chemotherapies
                        outside of Taxotere that Ms. Kahn took played a
                        role. You just think the Taxotere role is bigger?
              A:        I think the Taxotere role is substantial, is the
                        key factor, but I believe the others probably also
                        play a role because of patients taking only
                        Taxotere don’t have the problem, so – it’s more
                        complicated. I don’t know. 46
Sanofi relies on the Fifth Circuit case of Wheat v. Pfizer, 31 F.3d 340 (5th Cir.
1994). In Wheat, the Fifth Circuit affirmed summary judgment for a drug



43 Id. at 20 n.60.
44 Id. at 15.
45 See id. at 17.
46 Doc. 11378-1 at 7.

                                            11
     Case 2:16-md-02740-JTM-MBN Document 12401 Filed 04/07/21 Page 12 of 14




manufacturer when the plaintiffs, survivors who alleged that the drug at issue
caused the decedent’s hepatitis, failed to rule out other possible causes. 47 The
court wrote that the plaintiffs “did not offer sufficient evidence from which a
reasonable jury could have concluded that [the defendant’s drug] was the most
probable cause.” 48
        The evidence in this case is distinguishable from the evidence in Wheat.
In Wheat, several treating physicians testified that they believed the decedent
had a form of viral hepatitis unrelated to medication. 49 The defendant’s expert
shared this view. 50 The evidence showed, too, that the decedent had been in
contact with a family member who had hepatitis. 51 The plaintiffs, however,
“offered no evidence” excluding the possibility that the decedent contracted a
form of viral hepatitis rather than a hepatitis from medication. 52
        In the instant case, Plaintiff Kahn has offered evidence excluding the
possibility that she suffered from permanent hair loss unrelated to her
chemotherapy. As previously noted, Dr. Tosti ruled out several conditions in
her report before diagnosing Kahn with PCIA. Dr. Tosti also considered the
chemotherapy drugs that Kahn took, and she ruled out Xeloda and Avastin.
She similarly gave due consideration to Adriamycin and Cytoxan, and while
she may not have ruled them out with the same certainty as she did the other
possible causes, she nevertheless ruled them out and pointed to Taxotere as
the cause of Kahn’s PCIA:
              The use of Taxotere in Ms. Kahn’s regimen was, to a
              reasonable degree of scientific certainty, the factor
              that substantially contributed to causing her
              PCIA. . . . [N]one of the of the other chemotherapies

47 Id. at 342–43.
48 Id. at 343.
49 Id.
50 Id.
51 Id.
52 Id.

                                       12
     Case 2:16-md-02740-JTM-MBN Document 12401 Filed 04/07/21 Page 13 of 14




                 used in the treatment of breast cancer carry such a
                 high risk of causing PCIA as Taxotere/docetaxel.
                 Taxotere/docetaxel has the most reports of PCIA
                 reported in the literature compared to any other drug
                 Ms. Kahn received. My review of the scientific
                 literature and the conclusions of the expert reports of
                 Dr. Madigan and Dr. Feigal shows that there is not a
                 signal of PCIA with her chemotherapy drugs other
                 than Taxotere/docetaxel. There is only a strong causal
                 association between Taxotere/docetaxel and PCIA.
                 Taxotere’s use in the regimen was the substantial
                 contributing factor to Ms. Kahn’s PCIA. 53
If accepted by the jury, Dr. Tosti’s opinions are enough to carry Plaintiff’s
burden on specific causation. 54 The Court, therefore, denies Sanofi’s Motion for
Summary Judgment.


                                        CONCLUSION

          For the foregoing reasons, Defendants’ Motion to Exclude Testimony of
Dr. Antonella Tosti (Doc. 11377) and Defendants’ Motion for Summary
Judgment on Specific Causation (Doc. 11378) are DENIED.


          New Orleans, Louisiana, this 7th day of April, 2021.




53   Doc. 11377-6 at 34.
54   In the Earnest trial, the jury charges provided as follows:
                 Proximate cause does not mean the sole cause. The Defendants’
                 conduct can be a proximate cause if it was at least one of the
                 direct, concurring causes of the alleged injury. However,
                 Plaintiff must show that Defendants’ conduct was a substantial
                 contributing factor in bringing about the result. In other words,
                 it is not necessary for Plaintiff to negate all other contributing
                 factors or causes of Mrs. Earnest’s injuries, provided they show
                 that Defendants’ failure to provide an adequate warning in the
                 Taxotere label substantially contributed to her injuries.
     Doc. 8283-1 at 11.
                                                13
Case 2:16-md-02740-JTM-MBN Document 12401 Filed 04/07/21 Page 14 of 14




                                   JANE TRICHE MILAZZO
                                   UNITED STATES DISTRICT JUDGE




                                 14
